                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

CARLA FRANCO, Individually
and as Personal Representative of the
Estate of Hipolito Q. Franco, deceased,

       Appellant,

v.                                                                    CV 19-00381 KG/JHR

MANUELA Q. FRANCO, et al.,

       Appellee.

                   ORDER ADOPTING THE MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed his Proposed Findings and Recommended Disposition on

February 6, 2020. (Doc. 18). The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review.

Objections were due no later than February 20, 2020. To date, the parties have not filed any

objections and there is nothing in the record indicating that the proposed findings were not

delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

     1. The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc. 18)
        are ADOPTED.

     2. Appellant’s Motion to Abate or Dismiss Appeal for Want of Jurisdiction due to Lack of
        Final Judgment (Doc. 13), is GRANTED.




                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
